DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction by original presentation of claim 21 as stated in the Office Action mailed on 5/26/2022 is withdrawn.  Claim 21 is hereby examined with the rest of the claims.  Claims 8-10, and 17-20 remain withdrawn from consideration.

Response to Amendment
Applicant’s amendment filed on 8/1/2022 is acknowledged.  Claim 1 has been amended.  Claims 2, 6 have been canceled.  Claims 8-10, and 17-20 remain withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, 11, 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0294496 A1) in view of Okamoto et al. (US 2010/0277448 A1) and Jeong et al. (US 2015/0232621 A1), and supported by Hayashi (US 2008/0054785 A1).
Regarding claim 1, Wang teaches a display device (display device in Figs. 1b, 2a-2c of Wang), comprising: 
a substrate (100 in Fig. 1b of Wang); 
an OLED module (layer of organic electroluminescent display panel which includes the pixel units 110) disposed on a first surface (top surface of 100) of the substrate; and 
a tracing region (region of signal lines 120 starting from the left edge of substrate 100 to the right edge of the chip 200) disposed on a second surface (bottom surface of 100) of the substrate opposite to the first surface, the tracing region being electrically connected to the OLED module (the signal lines 120 are connected to the pixel units 110 by the vias 130, as shown in Fig. 1b), wherein the tracing region is disposed at a peripheral edge region (region of the bottom surface of substrate 100 that is underneath the chip 200 to the edge of substrate 100) of the second surface of the substrate, and a projection (this projection is the interface area of the tracing region, as defined above, and the substrate 100) of the tracing region on the second surface of the substrate is only at an edge position of a projection (as shown in Fig. 1b, this projection is the entire bottom surface area of the substrate 100.  As defined above, the projection of the tracing region is only at the left edge of the projection of the OLED module) of the OLED module on the second surface of the substrate, 
wherein the substrate comprises a via hole (via holes of the leftmost vias 130) disposed in the peripheral edge region (This is portion of substrate 100 overlapped by chip 200 to the left edge of substrate 100) of the second surface of the substrate, and a circuit trace (a signal line 120 in the tracing region defined above that is connected to one of the leftmost vias 130) in the tracing region is connected to the OLED module via the via hole (as shown in Fig. 1b).
But Wang does not teach wherein the display device further comprises a bending region disposed in an intermediate position of two short sides of the substrate and perpendicular to two long sides of the substrate, and the tracing region comprises a first sub-tracing region and a second sub-tracing region disposed at an edge of one long side of the second surface of the substrate and disposed at two sides of the bending region, a third sub-tracing region and a fourth sub-tracing region disposed at an edge of another long side of the second surface of the substrate and disposed at the two sides of the bending region, wherein the substrate comprises a first substrate layer and a second substrate layer that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass, wherein the OLED module comprises a TFT array layer, the first surface of the substrate is a surface of the first substrate layer away from the second substrate layer, and the second surface of the substrate is a surface of the second substrate layer away from the first substrate layer.  
Okamoto teaches a display device (Fig. 2A of Okamoto).  The display device comprises a display area (4301) with two scanning line driver circuits (4321a-4321b) on opposite sides of the display area.  The signal line driver circuit is provided on a flexible printed circuit (FPC) that is bonded to a third edge region of the third side (see Fig. 2A-C of Okamoto).  
Hayashi teaches that scanning signal is supplied to gate electrodes of pixels in the display area through scanning line (see [0043] of Hayashi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the IC chips as according to Okamoto, i.e. two gate driving chip (210 of Wang) on two opposite sides of the display area.  Having driving chips on both sides increase the flexibility of the electrical connection as well as increases the distance between neighboring wires thereby reducing capacitive coupling between them.  
As incorporated, the display device of Wang would comprise two tracing regions (210) – one as shown in Fig. 2a of Wang, and one on the opposite side of the display device and a third driver circuit on the third side.
But Wang in view of Okamoto does not teach wherein the display device further comprises a bending region disposed in an intermediate position of two short sides of the substrate and perpendicular to two long sides of the substrate, and the tracing region comprises a first sub-tracing region and a second sub-tracing region disposed at an edge of one long side of the second surface of the substrate and disposed at two sides of the bending region, a third sub-tracing region and a fourth sub-tracing region disposed at an edge of another long side of the second surface of the substrate and disposed at the two sides of the bending region, wherein the substrate comprises a first substrate layer and a second substrate layer that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass, wherein the OLED module comprises a TFT array layer, the first surface of the substrate is a surface of the first substrate layer away from the second substrate layer, and the second surface of the substrate is a surface of the second substrate layer away from the first substrate layer.  
Okamoto also teaches a flexible display device (Figs. 9A-C, 12A/B of Okamoto).  The device comprises: a bending region (921 in Fig. 9A) disposed in an intermediate position of the substrate which runs perpendicular to the scanning line driver circuits (4321).  The scanning line driver circuit is formed on non-bending region on two sides of the bending region (see discussion in [0101]-[0102] of Okamoto).  In other words, the scanning line driver circuits is divided into a first sub-tracing region (left 4321) and a second sub-tracing region (right 4321) disposed at an edge of the substrate and disposed at two sides of the bending region (see Fig. 9A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a bending region of Okamoto and to have formed tracing region in non-bending regions on two sides of the bending region, as disclosed by Okamoto above, in order to have increased flexibility of the display device and to have reduced the breaking of the circuit (see discussion in [0101]-[0102] of Okamoto).
As incorporated, each of the gate driving chip 210 is divided into two sub-regions on two sides of the bending region.  These are labeled first to fourth sub-tracing regions.
But Wang in view of Okamoto does not teach wherein the substrate comprises a first substrate layer and a second substrate layer that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass, wherein the OLED module comprises a TFT array layer, the first surface of the substrate is a surface of the first substrate layer away from the second substrate layer, and the second surface of the substrate is a surface of the second substrate layer away from the first substrate layer.
Okamoto teaches a flexible substrate (Figs. 12A-B of Okamoto shows details of display device in Figs. 1A-1B).  The device comprises: an OLED module (display elements between substrate 4331 and sealing substrate 4332) disposed between a substrate (4331 in Fig. 12A/B) and a sealing substrate (sealing substrate 4332), wherein an array of TFT (TFT 4010 in each pixel of the array of pixels in the display) controlling the OLED elements is disposed on the top surface of the substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the TFT array controlling the pixels as disclosed in Okamoto. This is a typical configuration of the display device since TFT are thin in profile which is suitable for flexible display device.
But Wang in view of Okamoto does not teach wherein the substrate comprises a first substrate layer and a second substrate layer that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass, wherein the first surface of the substrate is a surface of the first substrate layer away from the second substrate layer, and the second surface of the substrate is a surface of the second substrate layer away from the first substrate layer.
Jeong teaches a flexible substrate (13 in Fig. 2a of Jeong) comprising a first substrate layer (13a) and a second substrate layer (13b) that are integrally sealed; and the first substrate layer is made of a thin film glass and the second substrate layer is made of polymer layer (see [0126] of Jeong).  The multi-layer flexible substrate is formed on a debonding layer (12) of a carrier substrate (11).  Once the device is formed on the top surface of the first substrate layer, a separation process can be performed to remove the debonding layer, thereby separating the flexible substrate from the carrier substrate (see [0168] of Jeong).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Wang as according to Jeong in order to simplify manufacturing process (as discussed in [0056]-[0057] of Jeong).
As incorporated, the OLED module is formed on the top surface of the first substrate layer.  The second surface of the substrate is then the bottom surface of the layer 13b of Jeong.
The claim language of “ultra-thin glass” is broad and does not offer any specific details regarding how thin the glass layer should be.  The paragraph [0048] of the specification of the instant application provides an example, not an explicit definition of “ultra-thin glass”.  As such, any flexible thin glass layers should meet the claim language.  
Regarding claim 3, Wang-Okamoto-Jeong teaches all the limitations of the display device according to claim 1, and further comprising: a bonding region (region of signal lines 120 starting from the left edge of substrate 100 to the right edge of the source driving chip 220.  Embodiment in Fig. 2a-2b and Fig. 2c are similar except where the signal lines 120 are located) disposed on the second surface of the substrate, wherein a lead wire (a signal line 120 in the bonding region defined above that is connected to one of the leftmost vias 130) in the bonding region is connected to the OLED module via the via hole, but does not teach the bonding region comprises a flexible thin film circuit board and a driver IC.
Okamoto teaches a display device (Fig. 2A of Okamoto) wherein the signal line driver circuit (4323) is provided on a flexible printed circuit (FPC).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a signal line driver circuit on a flexible printed circuit as disclosed by Okamoto.  Having the signal line driver circuit on the FPC increases flexibility of the device.  
Regarding claim 4, Wang-Okamoto-Jeong teaches all the limitations of the display device according to claim 1, but does not teach the display device further comprising a bonding region connected to the OLED module and disposed on the first surface of the substrate, and the bonding region comprises a flexible thin film circuit board and a driver IC.  
Okamoto teaches a display device (Fig. 2A of Okamoto).  The display device comprises a display area (4301) with two scanning line driver circuits (4321a-4321b) on opposite sides of the display area and a signal line driver circuit (4323) on a third side between the two opposite sides.  The signal line driver circuit (4323) is provided on a flexible printed circuit (FPC) that is bonded to a top surface of the device in the third edge region of the third side (see Fig. 2A-C of Okamoto).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a signal line driver circuit on the third side between the two opposite sides as disclosed by Okamoto.  Having the signal line driver circuit on the FPC increases flexibility of the device.  
As incorporated, the bonding region is defined to include the FPC (4324) and the circuit (4323) as well as the region of substrate bonded to the FPC.
Regarding claim 5, Wang-Okamoto-Jeong teaches all the limitations of the display device according to claim 4, and also teaches wherein the bonding region is disposed at an edge of the short side of the first surface of the substrate (as combined above).  
Regarding claim 22, Wang-Okamoto-Jeong teaches all the limitations of the display device according to claim 1, and also teaches wherein the first substrate layer is stacked on the second substrate layer (as taught in claim 1 above).

Regarding claim 21, Wang teaches a display device (display device in Figs. 1b, 2a-2c of Wang), comprising: 
a substrate (100 in Fig. 1b of Wang); 
an OLED module (layer of organic electroluminescent display panel which includes the pixel units 110) disposed on a first surface (top surface of 100) of the substrate; and 
a tracing region (region of signal lines 120 starting from the left edge of substrate 100 to the right edge of the chip 200) disposed on a second surface (bottom surface of 100) of the substrate opposite to the first surface, the tracing region being electrically connected to the OLED module (the signal lines 120 are connected to the pixel units 110 by the vias 130, as shown in Fig. 1b), wherein the tracing region is disposed at a peripheral edge region (region of the bottom surface of substrate 100 that is underneath the chip 200 to the edge of substrate 100) of the second surface of the substrate, and a projection (this projection is the interface area of the tracing region, as defined above, and the substrate 100) of the tracing region on the second surface of the substrate is only at an edge position of a projection (as shown in Fig. 1b, this projection is the entire bottom surface area of the substrate 100.  As defined above, the projection of the tracing region is only at the left edge of the projection of the OLED module) of the OLED module on the second surface of the substrate, 
wherein the substrate comprises a via hole (via holes of the leftmost vias 130) disposed in the peripheral edge region (this is portion of substrate 100 overlapped by chip 200 to the left edge of substrate 100) of the second surface of the substrate, and a circuit trace (a signal line 120 in the tracing region defined above that is connected to one of the leftmost vias 130) in the tracing region is connected to the OLED module via the via hole (as shown in Fig. 1b). 
But Wang does not teach wherein the substrate comprises a first substrate layer and a second substrate layer that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass, wherein the OLED module comprises a TFT array layer, the first surface of the substrate is a surface of the first substrate layer away from the second substrate layer, and the second surface of the substrate is a surface of the second substrate layer away from the first substrate layer.  
Okamoto teaches a flexible substrate (Figs. 12A-B of Okamoto shows details of display device in Figs. 1A-1B).  The device comprises: an OLED module (display elements between substrate 4331 and sealing substrate 4332) disposed between a substrate (4331 in Fig. 12A/B) and a sealing substrate (sealing substrate 4332), wherein an array of TFT (TFT 4010 in each pixel of the array of pixels in the display) controlling the OLED elements is disposed on the top surface of the substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the TFT array controlling the pixels as disclosed in Okamoto. This is a typical configuration of the display device since TFT are thin in profile which enables the display device to be made with thinner profile and flexible.
But Wang in view of Okamoto does not teach wherein the substrate comprises a first substrate layer and a second substrate layer that are integrally sealed, and at least one of the first substrate layer and the second substrate layer is made of an ultra-thin glass, wherein the first surface of the substrate is a surface of the first substrate layer away from the second substrate layer, and the second surface of the substrate is a surface of the second substrate layer away from the first substrate layer.  
Jeong teaches a flexible substrate (13 in Fig. 2a of Jeong) comprising a first substrate layer (13a) and a second substrate layer (13b) that are integrally sealed; and the first substrate layer is made of a thin film glass and the second substrate layer is made of polymer layer (see [0126] of Jeong).  The multi-layer flexible substrate is formed on a debonding layer (12) of a carrier substrate (11).  Once the device is formed on the top surface of the first substrate layer, a separation process can be performed to remove the debonding layer, thereby separating the flexible substrate from the carrier substrate (see [0168] of Jeong).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Wang as according to Jeong in order to simplify manufacturing process (as discussed in [0056]-[0057] of Jeong).
As incorporated, the OLED module is formed on the top surface of the first substrate layer.  The second surface of the substrate is then the bottom surface of the layer 13b of Jeong.
The claim language of “ultra-thin glass” is broad and does not offer any specific details regarding how thin the glass layer should be.  The paragraph [0048] of the specification of the instant application provides an example, not an explicit definition of “ultra-thin glass”.  As such, any flexible thin glass layers should meet the claim language.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and Jeong, and supported by Hayashi, as applied to claim 6 above, and further in view of Chen et al. (CN 201114861 Y) (a machine translation has been used for the purpose of compact prosecution and is hereinafter referred to as Chen).
Regarding claim 7, Wang-Okamoto-Jeong teaches all the limitations of the display device according to claim 1, but does not teach wherein the first substrate layer and the second substrate layer are integrally sealed by at least one of an OCA, a barrier OCA, an UV glue, a silicone rubber and a glass glue.  
Chen teaches a display device with a glass substrate and a polyimide cover are bonded together using a UV glue (paragraph 5 of Chen).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used UV glue to bond the first and second substrate layers together in order to avoid heat damage.
Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto and Jeong, and supported by Hayashi, as applied to claim 1 above, and further in view of Yamazaki et al. (US 2012/0153333 A1).
Regarding claim 11, Wang-Okamoto-Jeong teaches all the limitations of the display device according to claim 1, but does not teach that the display device further comprising: a first protection layer, a second protection layer and an encapsulation layer disposed between the first protection layer and the second protection layer, wherein a middle portion of the encapsulation layer comprises an empty groove region, and the substrate and the OLED module are disposed in the empty groove region, a size of a bottom area of the empty groove region is larger than a size of the substrate and the OLED module to allow the substrate and the OLED module slid in the empty groove region, for alleviating a bending stress when the substrate and the OLED module are bent.  
Yamazaki teaches a display device (Fig. 2A of Yamazaki) further comprising: a first protection layer (100a), a second protection layer (100b) and an encapsulation layer (sealant 116) disposed between the first protection layer and the second protection layer, wherein a middle portion of the encapsulation layer comprises an empty groove region (as shown in Fig. 2A of Yamazaki), and the substrate and the OLED module are disposed in the empty groove region (as shown in Fig. 2A of Yamazaki), a size of a bottom area of the empty groove region is larger than a size of the substrate (as shown in Fig. 2A of Yamazaki) and the OLED module.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first/second protection layers and the encapsulation layer as according to Yamazaki in order to suppressed the entry of moisture, oxygen, and impurity (see [0013] of Yamazaki).
As incorporated, the phrase “to allow the substrate and the OLED module slid in the empty groove region, for alleviating a bending stress when the substrate and the OLED module are bent” is either an intended use or functional description of the display device which is not given patentable weight. 
Regarding claim 13, Wang-Okamoto-Jeong-Yamazaki teaches all the limitations of the display device according to claim 11, and also teaches wherein the empty groove region is filled with gas or liquid (see [0071] of Yamazaki), but does not explicitly teach that the encapsulation layer is composed of a material having low elastic modulus.  
In a different embodiment (Fig. 14A) of Yamazaki, it is disclosed that the sealing resin can be epoxy, acrylic, silicone… (see [0245] of Yamazaki).  These have low elastic modulus.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the encapsulation layer and the elastic material layer from a material having low elastic modulus since these are typical and well-known sealant materials.
Regarding claim 14, Wang-Okamoto-Jeong-Yamazaki teaches all the limitations of the display device according to claim 11, and also teaches wherein a size of a bottom area of the empty groove region is larger than that of the substrate (see Fig. 2A of Yamazaki).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto, Jeong, and Yamazaki and supported by Hayashi, as applied to claim 11 above, and further in view of Yamashita et al. (US 5124204).
Regarding claim 15, Wang-Okamoto-Jeong teaches all the limitations of the display device according to claim 11, but does not teach wherein a first silicone oil layer is disposed between the OLED module and the first protection layer, and, a second silicone oil layer is disposed between the substrate and the second protection layer .  
Yamashita teaches a display device (Fig. 2 of Yamashita).  In order to prevent moisture from reaching the OLED element, the OLED element is covered by a glass layer and silicone oil is encapsulated between the glass layer and the OLED element (column 1 lines 22-26 of Yamashita).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have filled empty spaces with silicone oil in order to further enhance reliability against moisture (column 1 lines 22-26 of Yamashita).
As incorporated, the space between the OLED module and first protection layer (100a in Fig. 2A of Yamazaki) is filled with silicone oil.  The space between the substrate is also filled with silicone oil.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Okamoto, Jeong, and Yamazaki and supported by Hayashi, as applied to claim 11 above, and further in view of Jung et al. (US 2019/0081272 A1).
Regarding claim 16, Wang-Okamoto-Jeong teaches all the limitations of the display device according to claim 11, but does not teach wherein the encapsulation layer comprises at least one air guiding groove and a sealing material for sealing the at least one air guiding groove.  
Jung teaches a display device (Fig. 1 of Jung).  The device comprises an encapsulation (500) between a first protection layer (200) and a second protection layer (400).  The encapsulation includes an air guiding groove (301a) in order to remove air bubbles during formation (see [0066] of Jung).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed air guiding grooving in the encapsulation layer and sealing material in order to reduce the air bubbles in these layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822